Name: Commission Regulation (EEC) No 424/84 of 20 February 1984 amending Regulation (EEC) No 306/84 introducing a countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2 . 84 Official Journal of the European Communities No L 50/5 COMMISSION REGULATION (EEC) No 424/84 of 20 February 1984 amending Regulation (EEC) No 306/84 introducing a countervailing charge on Clementines originating in Morocco Regulation is amended ; whereas, if those conditions are taken into consideration , the countervailing charge on the import of Clementines originating in Morocco must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 306/84 of 6 February 1984 (3) introduced a countervailing charge on Clementines originating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 306/84, '2,74 ECU' is replaced by ' 14,93 ECU'. Article 2 This Regulation shall enter into force on 21 February 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7 . 1983, p. 2 . (3) OJ No L 35, 7 . 2 . 1984, p. 11 .